PER CURIAM.
Upon consideration of Petitioner’s petition for writ of habeas corpus, this Court issued rule nisi. Return has been filed by Respondent along with affidavits and certified copies of applicable proceedings. This Court has fully reviewed all pleadings before it, and we conclude that Petitioner has not demonstrated that he is being unlawfully retained. We, therefore, deny the petition for writ of habeas corpus and discharge the rule nisi.
RAWLS, C. J., and JOHNSON and SPECTOR, JJ., concur.